Citation Nr: 1236860	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  07-30 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1. Entitlement to a compensable disability evaluation for anemia. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia.  This claim was previously remanded by the Board for further evidentiary development in September 2009, November 2010, and March 2011.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the Board's Central Office in Washington, D.C., in July 2009.  A transcript of that proceeding has been associated with the claims file. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's anemia has been symptomatic throughout the claims period with symptoms such as fatigue and weakness; hemoglobin levels have measured between 11 and 13 gm/100ml.



CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for a 10 percent rating, but not higher, for anemia have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.117, Diagnostic Code 7700.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

In this case, a letters satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 2006 and December 2006, prior to the initial RO decision that is the subject of this appeal.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. 

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in 2006. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA treatment records and private treatment records.  Next, the Veteran was afforded VA examinations in September 2006, August 2008, December 2009, January 2010, April 2011, and March 2012.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  In addition, the Veteran was afforded an opportunity to testify before a Veterans Law Judge, and he did so in July 2009.  

Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issue on appeal, has been met. 38 C.F.R. § 3.159(c)(4).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, as is the case with respect to the Veteran's cervical myositis claim, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent decision of the Court, however, held that in determining the present level of disability for any increased evaluation claim, the Board must consider whether the rating should be "staged." See Hart v. Mansfield, 21 Vet App 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability has exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed until VA makes a final decision on the claim. See Hart, supra. See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

Anemia

The Veteran contends that his service-connected anemia disability warrants a compensable rating.  He specifically endorses associated light-headedness, lethargy, weakness, fatigability, easy bleeding, and shortness of breath at rest.  See, e.g., VA/QTC Examination, September 2006 and August 2008; see also July 2009 Board Hearing Transcript.  His claim for an increased rating was received in July 2006.  

Diagnostic Code 7700 provides ratings for hypochromic-microcytic and megaloblastic anemia, such as iron deficiency and pernicious anemia.  Anemia with hemoglobin 10gm/100 ml or less, asymptomatic, is rated noncompensable (0 percent) disabling. 

Anemia with hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability or headaches, is rated 10 percent disabling. 

Anemia with hemoglobin 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath, is rated 30 percent disabling. 

Anemia with hemoglobin 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months), is rated 70 percent disabling. Anemia with hemoglobin 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest, is rated 100 percent disabling. 

A Note to Diagnostic Code 7700 provides that complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately. 38 C.F.R. § 4.117.  

The Veteran underwent a VA (QTC) examination in September 2006 to evaluate the current nature and severity of his service-connected hemolytic anemia (due to glucose-6 phosphate dehydrogenase deficiency).  Subjectively, he endorsed lightheadedness, headaches, easy fatigability, weakness, easy bleeding, shortness of breath at rest, chest pain, and syncope.  He also stated that he experienced intermittent claudication after walking five yards and that he underwent phlebotomy procedures up to five times per year.  He reported frequent urinary tract infections as well (note: service connection for urinary tract infections as secondary to service-connected anemia was denied in the April 2007 rating decision; it was not appealed).  Physical examination of the Veteran was largely normal, with the exception of some noted bruising.  Objectively, the Veteran's complete blood count (CBC) revealed signs of anemia, with a hemoglobin level of 13.3 grams per deciliter (g/dL) and a heart level of 41 percent.  The pertinent diagnosis was hemolytic anemia due to glucose-6 phosphate dehydrogenase deficiency.  The examiner noted that there were no "vascular infarction" residuals associated with the anemia.  

In his September 2007 substantive appeal, the Veteran stated that the September 2006 VA examination was inadequate/incomplete, as the examiner failed to evaluate any associated weakness or fatigability.  See VA Form 9.  

In August 2008, the Veteran underwent another VA (QTC) examination to evaluated the current nature and severity of his anemia disability.  The Veteran endorsed various symptoms, including headaches, lightheadedness, fatigability, weakness, easy bleeding, shortness of breath at rest, chest pain, and syncope.  E stated that the symptoms varied from day-to-day, and intermittently when sitting, walking, running, and sleeping.  He also described symptoms of claudication, nose bleeds, and extremity coldness.  Physical examination of the Veteran was largely normal.  Diagnostic (CBC) testing revealed signs of anemia, a hemoglobin level of 12.1 g/dL, and a hematocrit level of 35 percent.  The examiner noted that the Veteran's red blood cell count (RBC), hematocrit (normal: 36.0-50%), and hemoglobin (normal: 12.5-17.0) levels were all low.  The pertinent diagnosis was hemolytic anemia due to glucose-6 phosphate dehydrogenase deficiency. 

In July 2009, the Veteran testified at a hearing before the undersigned.  He stated that none of the previous VA examiners (in 2006 and 2008) had evaluated him for his claimed weakness or fatigability.  He described feeling "incapacitated," weak, and an overall worsening of symptomatology.  

In September 2009, the Board remanded the Veteran's claim so that a new VA could be performed.  According to a statement prepared by a VA examiner in December 2009, the Veteran's November 25, 1980 CBC failed to show any anemia.  Subsequently, in a January 2010 statement, the same examiner indicated that the Veteran had a CBC on November 25, 2008 (not 1980, which was presumably a typographical error made by the examiner his December 2009 statement), that revealed a hemoglobin of 13.2 and a hematocrit of 40.5 percent.  Thus, the examiner concluded that the Veteran was not anemic and that the request for a VA examination did not make sense.

VA treatment records dated from June 2007 to February 2009 show hemoglobin levels ranging from 13.2 g/dL to 13.9 g/dL.  

The Veteran underwent another VA examination in April 2011, at which time he endorsed shortness of breath, dizziness, leg cramps, inability to sleep, and feeling "faint" and exhausted.  He reported that he felt "ok" until 2000, but started to feel poorly after that point.  The examination report noted a positive history of hypertension, dizziness, fatigue, dyspnea, headaches, lightheadedness, weakness, bleeding tendencies, and claudication.  Physician examination was largely normal, although there were positive signs of gout and hypertension.  The Veteran's hemoglobin level was 11.9 d/dL.  The VA examiner provided a diagnosis of glucosephosphate dehydrogenase deficiency, with G6pd deficiency, in remission.  However, the examiner also stated that the Veteran had a "mild anemia."  

A March 2012 VA addendum to the April 2011 examination indicated that the Veteran had "mild borderline anemia," with a hemoglobin level of 11.9 d/dL, and a hematocrit of 36.7 percent) (13.2 d/dL and 38 percent hematocrit being the lower limits).  The examiner further noted that the Veteran had been admitted to the VA hospital in July 2011 for complaints of dyspnea on exertion and chest tightness.  Myocardial infarction and ischemia were excluded.  The examiner stated that while the Veteran's anemia was chronic and "mild," it was not severe enough to cause the chest pain/dyspnea symptoms.  However, he was unable to attribute those particular symptoms to any one particular disability/condition.  The examiner provided no opinion as to the other symptoms complained of, such as fatigue, headaches, and lightheadedness. 

Resolving all doubt in favor of the Veteran, the Board finds that a 10 percent rating is warranted for the Veteran's service-connected anemia.  Although laboratory results throughout the claims period have indicated hemoglobin levels between 11 and 13 gm/100ml, the Veteran has consistently complained of symptoms such as constant tiredness, weakness, fatigue, and a feeling of cold in the extremities.  In addition, the April 2011/March 2012 VA examiner characterized the disability as both "chronic" and "mild" in nature; this is further supported by VA examination conducted almost four years earlier (August 2008), which noted that the Veteran's red blood cell count, hematocrit, and hemoglobin (normal: 12.5-17.0) levels were all low at that time as well.  Based on the foregoing, the Board finds that the Veteran's consistent and competent statements regarding his ongoing symptoms, coupled with his borderline hemoglobin levels, and the VA examiner's description of the anemia as chronic and mild, more nearly approximates the next-higher 10 percent rating.  Thus, as the Veteran's anemia has been symptomatic throughout the claims period, the Board finds that a 10 percent evaluation is warranted. 

A rating in excess of 10 percent is not warranted for the Veteran's anemia as his hemoglobin has not most nearly approximated 8gm/100ml or less.  As noted above, his hemoglobin levels have consistently measured between 11 and 13 gm/100ml.  The Veteran has also not been diagnosed with complications of anemia such as dementia or peripheral neuropathy.  Moreover, the Veteran himself noted that he would be satisfied with or accept a 10 percent evaluation, as he believed that such a rating adequately met the level of symptomatology he was experiencing. See Additional Argument, VA Form 1-646, December 2008.  For these reasons, a rating in excess of 10 percent for anemia is therefore not appropriate at any time during the claims period. 

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Other Considerations 

In exceptional cases an extraschedular rating may be provided.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplates the Veteran's anemia disability.  Indeed, his anemia is productive of symptoms including fatigue, weakness, and headaches.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability, and referral for consideration of extraschedular rating is not warranted.


ORDER

An increased rating of 10 percent for anemia is granted, subject to the criteria applicable to the payment of monetary benefits. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

At his April 2011 VA examination, the Veteran reported that he was no longer employed/able to work due to fatigue and dizziness, among other symptoms presumably the result of his service-connected anemia.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice. 

However, the Veteran has not received notice pursuant to the VCAA as it pertains to his claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board. See Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so. 


Accordingly, the case is REMANDED for the following action:

Review the claims file and ensure that all notification and development action, to include a VA examination if deemed necessary, required by the VCAA is completed. In particular, the RO should ensure that notification is provided regarding requirements and development procedures necessary to substantiate a claim for TDIU.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


